Order, entered on April 29, 1963, granting defendant’s motion to vacate plairi*877tiff’s notice of examination before trial of defendant in a libel action, unanimously reversed, on the law, and on the facts, and the motion to vacate denied, without costs. (Nomako v. Ashton, 20 A D 2d 331.) Article 31 of the Civil Practice Law and Rules is applicable to pending actions. (CPLR, 10003.) Settle order on notice fixing date for examination to proceed. Concur—Breitel, J. P., McNally, Eager, Steuer and Staley, JJ.